Citation Nr: 1423850	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lichen planus chronicus, claimed as skin lesions.

4.  Entitlement to a rating higher than 10 percent for the service-connected follicular dermatitis with residual scars.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served in the National Guard for many years, including periods of active duty from May 1975 to April 1976, from December 1990 to June 1991, from March 2005 to May 2006 and from June 2007 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2009 (denying service connection for bilateral hearing loss and increased evaluation for follicular dermatitis), January 2010 (denying service connection for lichen planus chronicus) and June 2010 (denying service connection for tinnitus).

In November 2011 the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO.  A transcript of the hearing is of record.

The Board issued a decision in September 2012 that denied service connection for tinnitus.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013 the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) of the parties to vacate the Board's decision on that issue and to return the issue to the Board for additional consideration.

The Board's action in September 2012 remanded the issues of service connection for bilateral hearing loss, service connection for lichen planus chronicus and evaluation of follicular dermatitis to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for lichen planus chronicus and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on the Veteran's service entrance examination.

2.   The Veteran's preexisting bilateral hearing loss did not undergo a permanent worsening during service.

3.  Competent and uncontroverted medical opinion evidence of record shows the Veteran's tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in letters dated in August 2008, February 2009 and February 2010 for the various claims. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The RO has obtained service treatment records and post service treatment records.  The Veteran was afforded VA examinations and has been afforded a Board hearing.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional VA medical records were obtained, and a VA examination was conducted and medical opinion obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (SNHL) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she 
may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  "The presumption [of sound condition] only attaches where there has been an induction examination in which the later complained-of disability was not detected."  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

A preexisting condition will be considered to have been aggravated by military service where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C.A. § 1153 the veteran has the burden of showing an increase in disability during service.  If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Hearing Loss

During the course of this claim, the Veteran has been diagnosed with SNHL that meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, he has testified as to his in-service noise exposure, and his contentions are consistent with the evidence of record.  Such exposure is conceded.  Thus, the question in this case is whether the current hearing loss is related to the Veteran's military service. 

Service treatment records (STRs) relating to the Veteran's first period of active service (May 1975 to April 1976) include a pre-enlistment examination in which he was noted on audiological evaluation to have decreased hearing acuity at 4000 Hertz (35 decibels in the right ear and 40 decibels in the left ear).  Audiological evaluation in March 1976, performed in conjunction with the separation examination, showed normal hearing below 4000 Hertz but again showed 
decreased hearing acuity at that frequency (45 decibels bilaterally).  

Thus, the record establishes that the Veteran's hearing loss was noted at the time 
of his entrance onto active duty in 1975.  The Veteran did not undergo subsequent examination prior to his 1990 period of active duty.  He did have an examination in January 2004 for the National Guard showing puretone thresholds of 35 and 45 decibels at 3000 Hertz in the right and left ears, respectively and of 70 decibels at 4000 Hertz, bilaterally.

The Veteran had additional periods of active service from March 2005 to May 2006 and from June 2007 to September 2008.  National Guard examinations in May 2007 and December 2008 showed the Veteran on a permanent profile for hearing loss.  A May 2007 audiological report by Dr. Klee, Au.D, states the Veteran had high-frequency hearing loss that was likely permanent and likely due to noise exposure, but his lower frequencies and speech frequencies were well within the normal range.

As hearing loss was noted at the time of the Veteran's entrance on active duty in 1975, and there is no examination conducted at entrance to his subsequent active duty periods showing that he ever had normal hearing, the presumption of soundness is rebutted.

Thus, the question in this case is whether the Veteran's pre-existing hearing loss was aggravated by his active military service.  On this point, there are several VA examinations and opinions that are against the claim.  

The December 2008 VA examiner reviewed the claims file and noted the Veteran's report of military noise exposure and also long-term noise exposure associated with working as a truck driver for 16-17 years.  The examiner noted that the claims file documented mild-to-moderate high frequency SNHL, bilateral but left worse than right, prior to the Veteran's entry into active service in 1975.  The examiner noted the Veteran's separation examination in 1976 showed no standard threshold shift in either ear.  The examiner also noted that there was no change in hearing levels between the 1991 audiogram and the May 2005 audiogram.  A private audiometric evaluation in 2007 also showed no change compared to these earlier examinations.  The Veteran's first change in hearing appeared to have occurred after his exit from his first enlistment in 1976, and before he began his second enlistment in 1991, based on the test results in STRs, and his hearing tests had been fairly stable across time since 1991.

The examiner stated that the Veteran was shown to have entered service in 1975 with a preexisting hearing loss; the first change was not shown until 1991, nearly 15 years after his first period of active duty and consistent with occupational noise exposure.  Further, the Veteran's current hearing levels showed no change since 1991, and the Veteran had continued occupational noise exposure since 1976.  The examiner concluded that the Veteran's change in hearing was most likely due to further noise exposures outside service, especially between 1976-1991, with some normal age-related changes as well, rather than to aggravation due to noise exposures in his active duty periods of service.  

The Veteran had a VA audiological examination in December 2012 as a result of which the audiologist diagnosed bilateral SNHL in frequencies 500 Hertz and higher; she also diagnosed tinnitus.  

Following an examination of the Veteran and review of the claims file, the December 2012 VA examiner opined that the Veteran's SNHL is not likely related to service.  The audiologist stated that the finding of 35 decibel threshold in 1975 does indicate a right-ear hearing loss that preexisted service; however, this preexisting hearing loss did not permanently worsen during service because a shift from 35-45 decibels is not considered significant and is within test/retest reliability.  The examiner further stated that the preexisting left ear hearing loss did not permanently worsen during the period 1975-1976 because no standard threshold shift (STS) was reported.  The examiner noted the Veteran's hearing was retested in 1991 and showed a significant shift while the Veteran was a civilian and working around hazardous noise levels; there was no STS from 1991-2008, which indicates the Veteran's hearing did not worsen as a result of noise exposure during his periods of active service in 1990-1991 or 2007-2008.  

The Veteran testified before the Board in November 2011 that he served as a cannon crewman during his first tour in Iraq; the only hearing protection provided was small earplugs.  During his second tour in Iraq the Veteran guarded detainees in a compound, but he was exposed to explosions from RPGs.  He stated he had not reported tinnitus during VA examinations in 2006 and 2008 because he was unaware at the time of the meaning of the word; however, he reiterated that he began having mild tinnitus in 2006 that became significantly worse in 2008.  The Veteran's spouse testified that the Veteran has difficulty hearing speech at a normal volume.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  As discussed above, hearing loss was noted on the Veteran's pre-entrance examination, with a puretone threshold in excess of 20 decibels in each ear.  See Hensley, 5 Vet. App. at 157.  A finding of 40 decibels is consistent with 38 C.F.R. § 3.385 and the 2012 VA examiner confirmed that a 35 decibel puretone threshold constitutes a finding of hearing loss.  Accordingly, the presumption of soundness does not attach.  Thus, the Veteran has the burden of showing an increase in disability during service.  38 U.S.C.A. § 1153.  

In this case, the only opinions addressing whether the Veteran's hearing loss worsened during his periods are those from the VA examiners.  The VA examiners in December 2008 and December 2012 both stated the preexisting hearing loss was not permanently worsened during the Veteran's service during the period 1975-1976.  Those examiners also agreed that the Veteran's current hearing loss disability likely became manifest before the Veteran reentered service in 1991 and was more likely due to occupational noise exposure at that time; they both agreed that the hearing loss had been stable since then.  The VA examiner in December 2012 also specifically addressed the threshold shift from the 1975 audiometric testing to the 1976 separation examination, but found it was within normal variability and not significant.  That examiner further concluded that the Veteran's hearing loss was not worsened by any military noise exposure in 1990-1991 or 2007-2008.  

The Board acknowledges that the adequacy of the December 2008 VA examination was questioned, and prompted the December 2012 examination.  However, the Board notes the prior remand inaccurately reported the 1976 separation audiogram as showing 65 decibels at 4000 Hertz in the left ear, when review of the examination report actually shows a 45 decibel loss.  Accordingly, while the Board finds the December 2012 examination probative, probative weight is also afforded to the December 2008 examination, as the basis for the opinion was not, in fact, inaccurate as suggested in the prior remand.  In summary, the VA examiners' opinions were based on review of the claims file and examination of the Veteran, and both examiners included adequate rationale for the conclusions; they are therefore afforded significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The opinions are not contradicted by any other medical opinion of record.

The Board acknowledges a May 2007 audiological report indicates the Veteran had high-frequency hearing loss that was likely permanent and likely due to noise exposure.  However, this report does not indicate the Veteran's hearing loss was due to in-service noise exposure versus post-service occupational exposure, nor does it address the fact that the Veteran entered service in 1975 with hearing loss.  Accordingly, this report is afforded little, if any, probative weight regarding the question of a nexus between the Veteran's SNHL and service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has considered the lay assertions of the Veteran and his wife.  However, while they believe that the Veteran's hearing loss is related to noise exposure in service, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss requires medical testing and expertise to determine.  Accordingly, their opinions as to the onset and etiology of the Veteran are hearing loss is not competent medical evidence.  The Board finds the audiometric testing in service and the opinions of the VA examiners to be significantly more probative than the Veteran's and his wife's lay assertions.  

In summary, the most probative evidence indicates the Veteran's bilateral hearing loss existed prior to service and was not aggravated by service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 


Tinnitus

Initially, the Board notes that this issue was remanded in the JMR solely because the issue was deemed intertwined with the Veteran's hearing loss claim that had been remanded by the September 2012 Board decision.  No other allegations of error in the prior Board decision were made.

The Veteran alleges that he currently suffers from tinnitus, as such condition is capable of lay observation.  Accordingly, the first element for service connection, a current disability, is met.  Thus, the question is whether the Veteran's current tinnitus is related to service. 

Service treatment records from all of the Veteran's periods of service were reviewed.  At no time during service do either clinical notes or periodic examination reports show complaints related to tinnitus, including any notation of ringing in the ears.

The Veteran's hearing loss claim was filed in August 2008, by way of a narrative statement submitted by the Veteran.  He did not mention any ringing in the ears at that time.  In February 2010, with the Veteran's notice of disagreement (NOD) as 
to bilateral hearing loss, he stated that he also wanted to add tinnitus for service connection consideration, but gave no reason in this statement, and no explanation as to the basis for this claim.  In his July 2010 NOD, the Veteran reported that he believes service connection is warranted for tinnitus due to his exposure to acoustic trauma during his 2005/2006 and 2007/2008 tours of duty.  Thus, the Board thoroughly reviewed the Veteran's treatment records, paying particular attention to the time period from 2005 to the present, for evidence that the Veteran has tinnitus that initially manifested during these periods of service.

At the outset, the Board notes that the Veteran filed a claim for neck and shoulder disability in September 2006, making no mention of any issues related to ringing in his ears.  The Board also notes that the Veteran was seen in service, during his 2007/2008 tour of duty, related to his high frequency hearing loss, and placed on a permanent profile.  Nowhere in those records is there an indication of complaints related to ringing in the ears.  A May 2007 private audiologist report speaks only to hearing loss, and notes that the Veteran reported no significant medical history regarding his ears.  There is no mention of tinnitus at this time.

In a September 2008 VA outpatient note, recording the Veteran's initial treatment at the Chattanooga Outpatient Clinic, the Veteran's current medical issues were summarized, which included hearing loss, but not tinnitus.  There is no record of any complaint related to ringing in the ears at that time.

In December 2008, the Veteran underwent VA audiological examination related to his bilateral hearing loss claim.  At that time, the Veteran reported that he cannot hear well, especially when in conversations, and that he needs things repeated to him at times.  He also reported difficulty hearing things at a distance (soft sounds).  He did not report ringing in his ears.

In March 2010, the Veteran underwent a VA examination specific to his tinnitus claim.  The examiner also noted that initial treatment at the Chattanooga clinic yielded no mention of tinnitus, and also noted that in subsequent treatment records there is no mention of the presence of tinnitus.  The examiner went on to note that the Veteran did not report tinnitus or mention any symptoms of tinnitus at the time of the December 2008 VA examination.  As to the Veteran's history of noise exposure, the VA examiner did recognize the Veteran's history as including military noise exposure due to RPG's, sirens, and bombs, as well as noise exposure in service while driving a truck, working as a mechanic, and working as a cannon crewman.  The examiner also noted the Veteran's occupational noise exposure as including truck driving and seven years of work with Chrysler.  The Veteran reported to the examiner that his tinnitus began before his second tour of duty in Iraq in 2006, and that it was significantly worse following his return from deployment in 2008.  The examiner diagnosed subjective tinnitus reported bilaterally.  As to the cause of the tinnitus, the examiner stated that because the service treatment records do not contain evidence of tinnitus, and because the Veteran has been evaluated several times at different VA facilities and has not mentioned the presence of tinnitus, and because he did not report symptoms of tinnitus at the 2008 VA examination, it is not felt that the tinnitus was present in 2006 or even in 2008, since the Veteran either denied or did not report its presence at either time.  Thus, the examiner concluded that it is less likely as not that the claimed tinnitus is related to the Veteran's military service.

The Board recognizes that at the November 2011 Travel Board hearing, the Veteran again reported the initial manifestation of tinnitus as having occurred in 2006, with worsening in 2008.  As to why the Veteran never complained of tinnitus to any medical personnel, he testified that he did not do so because he did not know that there was a name for ringing in the ears.  While this explains why the Veteran did not specifically report to any medical personnel during service or after that he had tinnitus, it does not explain why in many years of treatment with audiologists he did not report ringing in the ears if it did indeed exist.

Upon review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  In this case, the Veteran's self-reporting of symptoms relating to his ears did not reflect ringing in the ears at any time prior to his service connection claim.  At most, the Veteran's lay statements show that he may have experienced ringing in the ears in 2006, and then again in 2008, but there is no evidence to suggest that the ringing continued in between those two time periods, nor does the evidence show that the ringing continued after 2008, as several audiological reports show no complaints related to ringing in the ears.  While the Veteran may not have known to call this condition tinnitus, it is reasonable to believe that he would have known to report the symptom of ringing 
in the ears to the several audiologists he has seen over the years if it were, in fact, 
a disabling condition in the Veteran's mind at the time.  Thus, there is simply no probative evidence that causally connects the current tinnitus to the Veteran's active service.  The only medical opinion in this case weighs against establishing service connection for tinnitus.

The Veteran contends that his tinnitus is a direct result of in-service noise exposure, but the VA medical examiner opined otherwise, with included reasoning based upon the Veteran's medical history.  It was not until after he filed his claim for service connection for tinnitus that he began providing a history of experiencing tinnitus symptoms in service.  Thus, the Board finds the statements provided after his claim for compensation was filed to be inconsistent with the medical evidence more contemporaneous to service and his own reports of symptoms throughout the record prior to that claim date.  As such, the Veteran's contentions of having tinnitus in 2006, worsening in 2008, lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, the one VA examiner to which the Veteran reported tinnitus has not linked the Veteran's tinnitus to active service.  While his tinnitus has been linked to hearing loss, as he is not service-connected for hearing loss, secondary service connection cannot be established.  See 38 C.F.R. § 3.310.

For the reasons set forth above, the Board finds that the preponderance of the competent, credible, and probative evidence is as against the claim, and service connection for tinnitus is denied.

In reaching the conclusion above with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds the claim for service connection for lichen planus chronicus must again be remanded.  

The Board remanded the claim in September 2012 to obtain a medical opinion as to whether the Veteran's claimed lichen planus disability is etiologically related to service.  The Veteran was thereupon afforded a VA examination in November 2012; the examiner expressed an opinion that it is at least as likely as not that the Veteran's diagnosed lichen simplex chronicus is incurred in, caused by or aggravated by service.  As rationale, the examiner stated the Veteran's lichen simplex was diagnosed in 2001 but had been present since 1994.  This opinion is ambiguous because during the date range cited by the examiner the Veteran was not on active duty (the Veteran was discharged from service in June 1991 and did not reenter active service until March 2005).  Thus, clarification of this opinion is needed.
 
Finally, the Board notes that the outcome of the Veteran's claim for service connection for lichen planus chronicus could impact the evaluation to be assigned for the Veteran's service-connected folliculitis.  As such, the claim for an increased rating for folliculitis is inextricably intertwined with the lichen planus chronicus claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F. 3d. 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

Accordingly, the issue is REMANDED to the AOJ for the following action:

1.  Return the file to the VA examiner who performed the examination of the skin in November 2012 for clarification of his opinion.  Specifically, the examiner is reminded that the Veteran left service in June 1991 and reentered service 
in March 2005; accordingly, the examiner should provide an addendum opinion clarifying how a condition that manifested in 1994-2001 is etiologically related to active service.

The rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  After the above has been completed to the extent possible, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of 
the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


